Case 19-05348-wlh   Doc 49       Filed 06/17/21 Entered 06/17/21 16:07:25        Desc Main
                                 Document      Page 1 of 7




  IT IS ORDERED as set forth below:



   Date: June 17, 2021

                                         _____________________________________
                                                    Wendy L. Hagenau
                                               U.S. Bankruptcy Court Judge

_______________________________________________________________




                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


 IN RE:                                         CASE NO. 19-54789-WLH

 COVINGTON LODGING INC.,                        CHAPTER 11

                    Debtor,


 COVINGTON LODGING, INC.,                       ADVERSARY PROCEEDING

                    Plaintiff,                  NO. 19-5348-WLH

 v.

 WESTERN WORLD INSURANCE GROUP,

                    Defendant.


ORDER ON MOTION TO EXCLUDE OPINIONS AND TESTIMONY OF ANITA TAFF




                                            1
Case 19-05348-wlh       Doc 49     Filed 06/17/21 Entered 06/17/21 16:07:25          Desc Main
                                   Document      Page 2 of 7



       THIS MATTER is before the Court on Western World Insurance Group’s Motion to

Exclude Opinions and Testimony of Anita Taff (Doc. No. 46) (the “Motion”). Covington proposes

to offer Ms. Taff as an expert in insurance policy interpretation, and Western World seeks to

exclude her testimony in full.

       Facts

       Covington owns and operates a 48-room, two-story motel at 10101 Alcovy Road in

Covington, Georgia, which was insured by Western World. A water leak and sewer backup

occurred at the hotel, resulting in damage to the property. The parties dispute the extent the

damage is covered by the insurance policy issued by Western World. Covington filed a complaint

against Western World alleging 1) breach of contract, 2) bad faith pursuant to O.C.G.A. § 33-4-6,

and 3) seeking attorney’s fees pursuant to O.C.G.A. § 13-6-11. Western World filed a motion for

summary judgment on all three counts of the complaint, which the Court granted as to the second

and third claims (Doc. No. 33). The Court found there were genuine issues of material fact about

whether the two separate events—the water pipe leak and the sewer backup—resulted in separate

damage or whether they simultaneously contributed to the damage, and those issues precluded

summary judgment as to the breach of contract claim. The Court has scheduled a trial on the

breach of contract claim for July 20, 2021.

       Western World filed the Motion on May 17, 2021, seeking to exclude Ms. Taff’s testimony

pursuant to the Federal Rules of Evidence and Daubert v. Merrell Dow Pharms., 509 U.S. 579

(1993). Western World contends Ms. Taff’s proposed expert opinions are impermissible legal

opinions and should be excluded entirely. Defendant filed a response in opposition to the Motion

(Doc. No. 47), and Western World filed a reply (Doc. No. 48). After reviewing the Motion and

the responses thereto, the Court grants in part and denies in part the Motion.



                                                 2
Case 19-05348-wlh        Doc 49     Filed 06/17/21 Entered 06/17/21 16:07:25               Desc Main
                                    Document      Page 3 of 7



        Applicable Law

        Federal Rule of Evidence 702, which governs the admission of expert testimony in federal

courts, states:

        A witness who is qualified as an expert by knowledge, skill, experience, training,
        or education may testify in the form of an opinion or otherwise if: (a) the expert’s
        scientific, technical, or other specialized knowledge will help the trier of fact to
        understand the evidence or to determine a fact in issue; (b) the testimony is based
        on sufficient facts or data; (c) the testimony is the product of reliable principles and
        methods; and (d) the expert has reliably applied the principles and methods to the
        facts of the case.

Fed. R. Civ. P. 702. Expert testimony may be “in the form of an opinion or otherwise.” Id. In

Daubert, the Supreme Court held that federal district courts must ensure that expert testimony or

evidence admitted is both relevant and reliable. 509 U.S. at 589-90. Expert testimony is not

limited to scientific or technical areas but rather includes all areas of specialized knowledge. See

Kumho Tire Co. v. Carmichael, 526 U.S. 137, 147-49 (1999). The use of expert testimony “must

be carefully circumscribed to assure that the expert does not usurp either the role of the trial judge

as to the applicable law or the role of the jury in applying that law to the facts before it.” U.S. v.

Bilzerian, 926 F.2d 1285, 1294 (2d Cir. 1991) (citing U.S. v. Scop, 846 F.2d 135, 139-40 (2d Cir.

1988); Marx & Co. v. Diners’ Club, Inc., 550 F.2d 505, 510-11 (2d Cir. 1977)). Determinations

of the admissibility of evidence are left to the broad discretion of the court. Montgomery v. Aetna

Cas. & Sur. Co., 898 F.2d 1537, 1541 (11th Cir. 1990).

        In the Eleventh Circuit, trial courts must engage in a “rigorous three-part inquiry” in

determining the admissibility of expert testimony. Hendrix v. Evenflo Co., 609 F.3d 1183, 1194

(11th Cir. 2010). Courts must assess whether:

        (1) the expert is qualified to testify competently regarding the matters he intends to
        address; (2) the methodology by which the expert reaches his conclusions is
        sufficiently reliable as determined by the sort of inquiry mandated in Daubert; and
        (3) the testimony assists the trier of fact, through the application of scientific,

                                                   3
Case 19-05348-wlh         Doc 49     Filed 06/17/21 Entered 06/17/21 16:07:25                Desc Main
                                     Document      Page 4 of 7



        technical, or specialized expertise, to understand the evidence or determine a fact
        in issue.

Id. “The party offering the expert has the burden of satisfying each of these three elements by a

preponderance of the evidence.” Rink v. Cheminova, Inc., 400 F.3d 1286, 1292 (11th Cir. 2005).

Western World takes issue with Ms. Taff’s testimony under the third prong.

        The final requirement for admissibility of expert testimony, which Western World contests

here, is that it assist the trier of fact. Fed. R. Evid. 702(a). Expert testimony will assist the trier of

fact if it “concerns matters that are beyond the understanding of the average [layperson].” U.S. v.

Frazier, 387 F.3d 1244, 1262 (11th Cir. 2004). “Proffered expert testimony generally will not help

the trier of fact when it offers nothing more than what lawyers for the parties can argue in closing

arguments.” Id. at 1262-63 (citation omitted). An expert’s testimony on issues of law is therefore

inadmissible. Bilzerian, 926 F.2d at 1294. An expert may, however, include factual conclusions

and opinions embodying legal conclusions that encroach upon the court’s duty to instruct upon the

law. Id.

        The interpretation of an unambiguous contract provision is the province of the Court.

While an expert “is permitted wide latitude to offer opinions, including those that are not based on

first-hand knowledge or observation,” Daubert, 509 U.S. at 592, the construction of a contract is a

matter of law for the court. Progressive Mountain Ins. Co. v. Graybeal, 2012 WL 13018492, at *3

(N.D. Ga. Sept. 20, 2012); see also Montgomery, 898 F.2d at 1541 (finding that the district court

abused its discretion by allowing an expert to testify about the scope of insurer’s duty to defend

under the insurance policy). If, however, a contract is ambiguous, interpretation is a factual matter

and expert opinion may be appropriate. R&R Int’l, Inc. v. Manzen, LLC, 2010 WL 3605234, at

*18 (S.D. Fla. Sept. 12, 2010).




                                                    4
Case 19-05348-wlh       Doc 49     Filed 06/17/21 Entered 06/17/21 16:07:25             Desc Main
                                   Document      Page 5 of 7



       An expert may also testify as to the customary practices in a profession or industry. An

expert may offer an opinion as to industry standards but, importantly, an expert “cannot

permissibly opine on whether a party had a right to do what it did under legal standards.” Id. at

*19 (emphasis in original). For example, in Day v. Sarasota Drs. Hosp., Inc., the plaintiff

contended a hospital charged him allegedly unreasonable rates, and he intended to rely on expert

testimony about the billing practices of the hospital under various laws and regulations. 2020 WL

7310757 (M.D. Fla. Dec. 11, 2020). The proposed expert’s report discussed the insurance

regulatory industry’s understanding of “usual and customary” medical charges under the

applicable statute.   As the court stated, “medical billing standards—or what the insurance

regulatory industry understands to be standard practices—are not common knowledge,” and,

accordingly, the expert could testify as to the standards. Id. at *5. The proposed expert could not,

however, testify as to the hospital’s legal obligations under the statute and whether the hospital

violated the statute, as that would constitute an impermissible legal conclusion. Id. Similarly, in

Pereira v. Cogan, the proposed expert gave a number of examples of good corporate practices

according to industry and custom, which the court found could be useful, and allowed him to testify

as to his opinions on good corporate practices. 281 B.R. 194, 200 (S.D.N.Y. 2002); see also

Pacinelli v. Carnival Corp., 2019 WL 3252133, at *6 (S.D. Fla. July 19, 2019) (finding expert

testimony on certain industry standards helpful as they were “beyond the common knowledge of

the average [layperson]”).

       The question is whether Ms. Taff’s testimony involves matters beyond the understanding

of the average layperson so as to be helpful to the Court. At this point, in the absence of a

deposition transcript or an affidavit as to her opinions, it is hard to determine whether Ms. Taff’s

opinions constitute legal opinions. To the extent they do, they are not permissible. But, to the



                                                 5
Case 19-05348-wlh       Doc 49     Filed 06/17/21 Entered 06/17/21 16:07:25            Desc Main
                                   Document      Page 6 of 7



extent that they provide evidence regarding prevailing industry standards regarding insurance

contracts, endorsements, and the special meanings of terms employed in the insurance industry

such as those relating to anticoncurrent cause clauses or interrelationship of endorsements,

exclusions, and other policy provisions, such opinions may be admissible, provided that they

otherwise complied with the Federal Rules of Evidence and Daubert. Standard practices in the

insurance industry relating to anticoncurrent cause clauses and endorsements are not common

knowledge, and Ms. Taff’s testimony may be helpful to the Court. It is also significant that, here,

the testimony will be presented at a bench trial, so there is no risk of impermissible expert

testimony reaching a jury. If Ms. Taff attempts to provide testimony at trial that impermissibly

interprets or applies the law, Western World may raise an objection at that time. See Day, 2020

WL 7310757 at *5.

       Conclusion

       For the reasons stated above,

       IT IS ORDERED that the Motion is GRANTED IN PART to the extent that Ms. Taff

intends to opine on Western World’s legal obligations under the contract and whether it violated

those. The Motion is DENIED IN PART at this time to the extent Ms. Taff intends to offer

testimony as to standard industry practices, as stated herein, but without prejudice to Western

World objecting if such testimony is proffered.

                                       END OF ORDER




                                                  6
Case 19-05348-wlh      Doc 49   Filed 06/17/21 Entered 06/17/21 16:07:25     Desc Main
                                Document      Page 7 of 7



Distribution List

Salvatore J. Serio                             Lewis Andrew Watson
Serio Law, Inc.                                Butler Weihmuller Katz Craig, LLP
1302 Milstead Avenue                           Suite 150
Conyers, GA 30312                              11605 N. Community House Road
                                               Charlotte, NC 28277
Edward F. Danowitz
Danowitz Legal, P.C.                           Covington Lodging Inc.
300 Galleria Parkway, SE                       Attn: Sunita Patel
Suite 960                                      1659 Centennial Olympic Pkwy. NE
Atlanta, GA 30339-5949                         Conyers, GA 30013-6547




                                           7
